19-23649-rdd        Doc 863        Filed 02/21/20 Entered 02/21/20 18:54:31                    Main Document
                                               Pg 1 of 15



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)



                                        AFFIDAVIT OF SERVICE

        I, Nicholas Vass, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On February 19, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Master Service
List attached hereto as Exhibit A:

        Response of Debtors to Statement of the Official Committee of Unsecured Creditors with
         Respect to the Motion of Debtors for Entry of an Order (I) Authorizing the Rejection of
         Commercial Lease, (II) Authorizing Entry into New Headquarters Lease, (III) Authorizing
         the Assumption of Commercial Leases and (IV) Granting Related Relief [Docket No. 846]

        Agenda for February 21, 2020 Omnibus Hearing [Docket No. 848]


       On February 19, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Notice Party
Service List attached hereto as Exhibit B:

        Response of Debtors to Statement of the Official Committee of Unsecured Creditors with
         Respect to the Motion of Debtors for Entry of an Order (I) Authorizing the Rejection of
         Commercial Lease, (II) Authorizing Entry into New Headquarters Lease, (III) Authorizing
         the Assumption of Commercial Leases and (IV) Granting Related Relief [Docket No. 846]


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
19-23649-rdd   Doc 863   Filed 02/21/20 Entered 02/21/20 18:54:31   Main Document
                                     Pg 2 of 15
19-23649-rdd   Doc 863   Filed 02/21/20 Entered 02/21/20 18:54:31   Main Document
                                     Pg 3 of 15



                                    Exhibit A
                                                                                          19-23649-rdd       Doc 863   Filed 02/21/20 Entered 02/21/20 18:54:31            Main Document
                                                                                                                                   Pg 4 of 15


                                                                                                                                      Exhibit A
                                                                                                                                  Master Service List
                                                                                                                               Served as set forth below


                                        DESCRIPTION                                                  NAME                                                          ADDRESS                                                        EMAIL           METHOD OF SERVICE
                                                                                                                              Attn: Christopher B. Spuches, Esq.
                                                                                                                              55 Alhambra Plaza, Suite 800
Counsel to the Attorney General, State of Florida                                Agentis PLLC                                 Coral Gables FL 33134                                                             cbs@agentislaw.com               Email
                                                                                                                              Attn: President or General Counsel
                                                                                                                              9811 Katy Freeway
                                                                                                                              Suite 100
Top 3 Largest Secured Creditor                                                   Air Liquide Industrial U.S. LP               Houston TX 77024                                                                                                   First Class Mail
                                                                                                                                                                                                                idizengoff@akingump.com
                                                                                                                              Attn: Ira S. Dizengoff, Arik Preis, Mitchell P. Hurley, Sara L. Brauner, & Edan   apreis@akingump.com
                                                                                                                              Lisovicz                                                                          mhurley@akingump.com
Counsel to the Official Committee of Unsecured Creditors of Purdue Pharma L.P.,                                               One Bryant Park                                                                   sbrauner@akingump.com
et al.                                                                          Akin Gump Strauss Hauer & Feld LLP            New York NY 10036                                                                 elisovicz@akingump.com           Email
                                                                                                                              Attn: William Hao
Counsel to OptumRX, Inc.                                                         Alston & Bird LLP                            New York NY 10016-1387                                                            william.hao@alston.com           Email
                                                                                                                              Attn: William Sugden and Jacob Johnson
                                                                                                                              1201 West Peachtree Street                                                        will.sugden@alston.com
Counsel to OptumRX, Inc.                                                         Alston & Bird LLP                            Atlanta GA 30309-3424                                                             jacob.johnson@alston.com         Email
                                                                                                                                                                                                                aa@andrewsthornton.com
                                                                                                                               Attn: Anne Andrews, Sean T. Higgins, Robert S. Siko                              shiggins@andrewsthornton.com
                                                                                                                               4701 Von Karman Ave, Suite 300                                                   rsiko@andrewsthornton.com
Counsel to Ryan Hampton                                                            Andrews & Thornton                          Newport Beach CA 92660                                                                                            Email
                                                                                                                               Attn: Edward E. Neiger, Esq. Jennifer A. Christian, Esq.
                                                                                                                               151 W. 46th St., 4th Floor                                                       eneiger@askllp.com
Counsel to the Ad Hoc Group of Individual Victims                                  Ask LLP                                     New York NY 10036                                                                jchristian@askllp.com            Email
                                                                                                                               Attn: Jennifer L. Vandermeuse - Assistant Attorney General
                                                                                                                               17 West Main Street, P.O. Box 7857
State Attorney General                                                             Attorney General for the State of Wisconsin Madison WI 53707                                                                 vandermeusejl@doj.state.wi.us    Email
                                                                                                                               Attn: Dina L. Yunker - Assistant Attorney General
                                                                                                                               Bankruptcy & Collections Unit
                                                                                                                               800 Fifth Avenue, Suite 2000
Counsel to Washington State Department of Revenue                                  Attorney General of Washington              Seattle WA 98104                                                                 dina.yunker@atg.wa.gov           Email
                                                                                                                               Attn: Tobey M. Daluz and Laurel D. Roglen
                                                                                                                               919 N. Market Street, 11th Floor                                                 daluzt@ballardspahr.com
Counsel to DuPont de Nemours, Inc.                                                 Ballard Spahr LLP                           Wilmington DE 19801                                                              roglenl@ballardspahr.com         Email
                                                                                                                               Attn: John W. Barrett, Esq.
Counsel to Community Health Systems, Inc., Tenet Healthcare Corporation, and                                                   P.O. Box 927
Infirmary Health System, Inc., And Class of approximately 384 hospitals on Exhibit                                             404 Court Square
A                                                                                  Barrett Law Group, P.A.                     Lexington MS 39095                                                               DonBarrettPA@gmail.com           Email
                                                                                                                               Attn: Justin R. Alberto, Erin R. Fay, & Daniel N. Brogan                         jalberto@bayardlaw.com
Counsel to the Official Committee of Unsecured Creditors of Purdue Pharma L.P.,                                                600 North King Street, Suite 400                                                 efay@bayardlaw.com
et al.                                                                             Bayard, P.A.                                Wilmington DE 19801                                                              dbrogan@bayardlaw.com            Email
                                                                                                                               Attn: Morgan R. Bentley and David A. Wallace
Counsel to Sarasota County Public Hospital District d/b/a Sarasota Memorial                                                    783 South Orange Avenue, Third Floor                                             mbentley@bentleyandbruning.com
Health Care System, Inc.                                                           Bentley & Bruning P.A.                      Sarasota FL 34236                                                                dwallace@bentleyandbruning.com   Email
                                                                                                                               Attn: Lawrence M. Schwab and Kenneth T. Law
                                                                                                                               633 Menlo Ave, Suite 100
Counsel to United Parcel Service, Inc.                                             Bialson, Bergen & Schwab                    Menlo Park CA 94025                                                              Klaw@bbslaw.com                  Email
                                                                                                                               Attn: T Feil
                                                                                                                               3732 W. 120th Street
Interested Party                                                                   BMC Group, Inc.                             Hawthorne CA 90250                                                               bmc@ecfAlerts.com                Email
                                                                                                                               Attn: Daniel S. Connolly & Robert G. Burns
Counsel to Dr. Richard Sackler, Jonathan Sackler, David Sackler, and Beverly                                                   1251 Avenue of the Americas, 49th Floor                                          daniel.connolly@bracewell.com
Sackler                                                                            Bracewell LLP                               New York NY 10020-1100                                                           robert.burns@bracewell.com       Email
                                                                                                                               Attn: Donald K. Ludman
                                                                                                                               6 North Broad Street, Suite 100
Attorneys for SAP America, Inc., SAP SE, and Ariba, Inc.                           Brown & Connery, LLP                        Woodbury NJ 08096                                                                dludman@brownconnery.com         Email




          In re: Purdue Pharma L.P., et al.
          Case No. 19-23649 (RDD)                                                                                                    Page 1 of 10
                                                                                             19-23649-rdd       Doc 863      Filed 02/21/20 Entered 02/21/20 18:54:31       Main Document
                                                                                                                                         Pg 5 of 15


                                                                                                                                          Exhibit A
                                                                                                                                      Master Service List
                                                                                                                                   Served as set forth below


                                        DESCRIPTION                                                      NAME                                                           ADDRESS                                              EMAIL        METHOD OF SERVICE
                                                                                                                                  Attn: Gerard T. Cicero and David J. Molton
Counsel to Ad Hoc Committee of Governmental and other Contingent Litigation                                                       7 Times Square                                                          GCicero@brownrudnick.com
Claimants                                                                            Brown Rudnick LLP                            New York NY 10036                                                       DMolton@brownrudnick.com       Email
                                                                                                                                  Attn: Steven D. Pohl
Counsel to Ad Hoc Committee of Governmental and other Contingent Litigation                                                       One Financial Center
Claimants                                                                            Brown Rudnick LLP                            Boston MA 02111                                                         spohl@brownrudnick.com         Email
                                                                                                                                  Attn: Jeffrey K. Garfinkle, Esq., Daniel H. Slate, Esq.
Counsel to Mckesson Corporation, on Behalf of itself and Certain Corporate                                                        18400 Von Karman Avenue, Suite 800                                      jgarfinkle@buchalter.com
Affiliates                                                                           Buchalter, a Professional Corporation        Irvine CA 92612-0514                                                    dslate@buchalter.com           Email
                                                                                                                                  Attn: Bernard A. Eskandari, Timothy D. Lundgren, and Michelle Burkart   bernard.eskandari@doj.ca.gov
                                                                                                                                  300 South Spring Street, Suite 1702                                     michelle.burkart@doj.ca.gov
Counsel to the People of the State of California                                     California Department of Justice             Los Angeles CA 90013                                                    timothy.lundgren@doj.ca.gov    Email
                                                                                                                                  Attn: Judith A. Fiorentini - Supervising Deputy Attorney General
                                                                                                                                  600 West Broadway, Suite 1800
Counsel for the People of the State of California                                    California Department of Justice             San Diego CA 92101                                                      judith.fiorentini@doj.ca.gov   Email
                                                                                                                                                                                                          kmaclay@capdale.com
                                                                                                                                  Attn: Kevin Maclay, James Wehner, Jeffrey Liesemer, Todd Phillips       jwehner@capdale.com
                                                                                                                                  One Thomas Circle, NW, Suite 1100                                       jliesemer@capdale.com
Counsel to the Multi-State Governmental Entities Group                               Caplin & Drysdale, Chartered                 Washington DC 20005                                                     tphillips@capdale.com          Email
                                                                                                                                  Attn: Aaron R. Cahn
                                                                                                                                  2 Wall Street
Counsel to the State of West Virginia, ex. rel. Patrick Morrisey, Attorney General   Carter Ledyard & Milburn LLP                 New York NY 10005                                                       bankruptcy@clm.com             Email
                                                                                                                                  Purdue Pharma L.P. - Chambers Copy
                                                                                                                                  US Bankruptcy Court SDNY
                                                                                                                                  300 Quarropas Street, Room 248
United States Bankruptcy Court for the Southern District of New York                 Chambers of Honorable Robert D. Drain        White Plains NY 10601                                                                                  First Class Mail
                                                                                                                                  Attn: Eric M. Gold, Assistant AG
                                                                                                                                  Chief, Health Care Division
                                                                                                                                  Office of the AG, One Ashburton Place
Counsel to the Commonwealth of Massachusetts                                         Commonwealth of Massachusetts                Boston MA 02108                                                         eric.gold@mass.gov             Email
                                                                                                                                  Attn: Carol E. Momjian - Senior Deputy AG
                                                                                                                                  Office of AG, The Phoenix Building
                                                                                                                                  1600 Arch Street, Suite 300
Counsel to Commonwealth of Pennsylvania                                              Commonwealth of Pennsylvania                 Philadelphia PA 19103                                                   cmomjian@attorneygeneral.gov   Email
                                                                                                                                  Attn: Bankruptcy Department
                                                                                                                                  Apartado 9020192
State Attorney General                                                               Commonwealth of Puerto Rico                  San Juan PR 00902-0192                                                                                 First Class Mail
                                                                                                                                  Attn: J. Michael Connolly
                                                                                                                                  1600 Wilson Boulevard, Suite 700
Counsel to the State of Arizona                                                      Consovoy McCarthy PLLC                       Arlington VA 22201                                                      mike@consovoymccarthy.com      Email
                                                                                                                                  Attn: Celeste Brustowicz, Jessica Detty, & Lisa Richardson              cbrustowicz@clfnola.com
                                                                                                                                  1525 Religious Street                                                   jdetty@clfnola.com
Counsel to Kara Trainor Brucato                                                      Cooper Law Firm, LLC                         New Orleans LA 70130                                                    lrichardson@clfnola.com        Email
                                                                                                                                  Attn: Donald Creadore
                                                                                                                                  450 Seventh Avenue
                                                                                                                                  Suite 1408
Counsel for NAS Ad Hoc Committee                                                   Creadore Law Firm PC                           New York NY 10123                                                       donald@creadorelawfirm.com     Email
Counsel to Community Health Systems, Inc., Tenet Healthcare Corporation, and                                                      Attn: Jonathan W. Cuneo, Esq.
Infirmary Health System, Inc., And Class of approximately 384 hospitals on Exhibit                                                16 Court Street, Suite 1012
A                                                                                  Cuneo Gilbert & Laduca, LLP                    Brooklyn NY 11241                                                       jonc@cuneolaw.com              Email
Counsel to Community Health Systems, Inc., Tenet Healthcare Corporation, and                                                      Attn: Jonathan W. Cuneo, Esq.
Infirmary Health System, Inc., And Class of approximately 384 hospitals on Exhibit                                                4725 Wisconsin Avenue, NW, Suite 200
A                                                                                  Cuneo Gilbert & Laduca, LLP                    Washington DC 20016                                                     jonc@cuneolaw.com              Email




          In re: Purdue Pharma L.P., et al.
          Case No. 19-23649 (RDD)                                                                                                        Page 2 of 10
                                                                                             19-23649-rdd      Doc 863   Filed 02/21/20 Entered 02/21/20 18:54:31       Main Document
                                                                                                                                     Pg 6 of 15


                                                                                                                                      Exhibit A
                                                                                                                                  Master Service List
                                                                                                                               Served as set forth below


                                        DESCRIPTION                                                    NAME                                                       ADDRESS                                                  EMAIL               METHOD OF SERVICE
                                                                                                                              Attn: Marshall Scott Huebner, Benjamin S. Kaminetzky, Timothy Graulich,
                                                                                                                              Christopher Robertson and Eli J. Vonnegut
                                                                                                                              450 Lexington Avenue
Counsel to the Debtors and Debtors in Possession                                    Davis Polk & Wardwell LLP                 New York NY 10017                                                         Purdue.noticing@dpw.com               Email
                                                                                                                              Attn: Gregory D. Willard
                                                                                                                              16090 Swingley Ridge Road
                                                                                                                              Suite 620
Counsel to the State of Missouri                                                    Doster, Ullom & Boyle, LLC                St. Louis MO 63017                                                        GWillard@dubllc.com                   Email
                                                                                                                              Attn: Robert M. Adams, Artemus W. Ham, & Erica D. Entsminger              badams@egletlaw.com
                                                                                                                              400 South 7th Street, Suite 400                                           aham@egletlaw.com
Counsel to Counsel to Nevada Counties and Municipalities                            Eglet Adams                               Las Vegas NV 89101                                                        eentsminger@egletlaw.com              Email
                                                                                                                              Attn: Geoffrey S. Goodman
                                                                                                                              321 N. Clark Street, Suite 2800
Counsel to CVS Caremark Part D Services, L.L.C. and CaremarkPCS Health, L.L.C.      Foley & Lardner LLP                       Chicago IL 60654-5313                                                     ggoodman@foley.com                    Email
                                                                                                                              Attn: Leah M. Eisenberg, Esq.
                                                                                                                              90 Park Avenue
Counsel to CVS Caremark Part D Services, L.L.C. and CaremarkPCS Health, L.L.C.      Foley & Lardner LLP                       New York NY 10016                                                         leisenberg@foley.com                  Email
                                                                                                                              Attn: Suj M. Pandya and Margaret M. Anderson
                                                                                                                              200 W. Madison Street, Suite 3000                                         spandya@foxswibel.com
Counsel to Old Republic Insurance Company and its affiliated entities               Fox Swibel Levin & Carroll LLP            Chicago IL 60606                                                          panderson@foxswibel.com               Email
                                                                                                                              Attn: Joseph D. Frank and Jeremy C. Kleinman
Counsel to Walgreen Co., Walgreen Eastern Co., Inc., Walgreen Arizona Drug Co.,                                               1327 W. Washington Blvd., Suite 5 G-H                                     jfrank@fgllp.com
for themselves and certain corporate affiliates and subsidiaries                Frankgecker LLP                               Chicago IL 60607                                                          jkleinman@fgllp.com                   Email
                                                                                                                              Attn: Craig Literland, Kami Quinn, and Scott Gilbert
                                                                                                                              1100 New York Ave., NW                                                    litherlandc@gilbertlegal.com
Counsel to Ad Hoc Committee of Governmental and other Contingent Litigation                                                   Suite 700                                                                 quinnk@gilbertlegal.com
Claimants                                                                           Gilbert, LLP                              Washington DC 20005                                                       gilberts@gilbertlegal.com             Email
                                                                                                                              Attn: Katherine Stadler
                                                                                                                              One East Main Street, Suite 500
Counsel to the Arkansas Plaintiffs and the Tennessee Plaintiffs                     Godfrey & Kahn, S.C.                      Madison WI 53703                                                          kstadler@gklaw.com                    Email
                                                                                                                              Attn: Michael H. Goldstein, William P. Weintraub, & Howard S. Steel
                                                                                                                              The New York Times Building                                               mgoldstein@goodwinlaw.com
                                                                                                                              620 Eighth Avenue                                                         wweintraub@goodwinlaw.com
Counsel to Teva Pharmaceuticals USA, Inc., Anda, Inc. and Teva Canada Limited       Goodwin Procter LLP                       New York NY 10018                                                         hsteel@goodwinlaw.com                 Email
                                                                                                                              Attn: Ben Harrington
                                                                                                                              715 Hearst Ave., Suite 202
Counsel to the City of Seattle                                                      Hagens Berman Sobol Shapiro LLP           Berkeley CA 94710                                                         benh@hbsslaw.com                      Email
                                                                                                                              Attn: Thomas M. Sobol, Lauren G. Barnes
                                                                                                                              55 Cambridge Parkway, Suite 301
Counsel to Blue Cross Blue Shield Association                                       HAGENS BERMAN SOBOL SHAPIRO LLP           Cambridge MA 02142                                                        purduebankruptcy@hbsslaw.com          Email
                                                                                                                              Attn: Caleb T. Holzaepfel
Counsel to Express Scripts, Inc., Express Scripts Senior Care Holdings, Inc., and                                             736 Georgia Avenue, Suite 300
Ascent Health Services                                                              Husch Blackwell LLP                       Chattanooga TN 37402                                                      Caleb.Holzaepfel@huschblackwell.com   Email
                                                                                                                              Attn: Marshall C. Turner
Counsel to Express Scripts, Inc., Express Scripts Senior Care Holdings, Inc., and                                             190 Carondelet Plaza, Suite 600
Ascent Health Services                                                              Husch Blackwell LLP                       St. Louis MO 63105-3433                                                   marshall.turner@huschblackwell.com    Email
                                                                                                                              Attn: President or General Counsel
                                                                                                                              1738 Bass Rd
Top 3 Largest Secured Creditor                                                      Ikon Financial Services                   Macon GA 31210-1043                                                                                             First Class Mail
                                                                                                                              Centralized Insolvency Operation
                                                                                                                              2970 Market Street
                                                                                                                              Mail Stop 5 Q30 133
Internal Revenue Service                                                            Internal Revenue Service                  Philadelphia PA 19104-5016                                                                                      First Class Mail
                                                                                                                              Centralized Insolvency Operation
                                                                                                                              P.O. Box 7346
Internal Revenue Service                                                            Internal Revenue Service                  Philadelphia PA 19101-7346                                                                                      First Class Mail




          In re: Purdue Pharma L.P., et al.
          Case No. 19-23649 (RDD)                                                                                                    Page 3 of 10
                                                                                          19-23649-rdd        Doc 863     Filed 02/21/20 Entered 02/21/20 18:54:31        Main Document
                                                                                                                                      Pg 7 of 15


                                                                                                                                       Exhibit A
                                                                                                                                   Master Service List
                                                                                                                                Served as set forth below


                                        DESCRIPTION                                                   NAME                                                          ADDRESS                                                       EMAIL     METHOD OF SERVICE
                                                                                                                               Attn: Catherine L. Steege, Esq.
Counsel to Mckesson Corporation, on Behalf of itself and Certain Corporate                                                     353 N. Clark Street
Affiliates                                                                       Jenner & Block, LLP                           Chicago IL 60654-3456                                                          CSteege@jenner.com           Email
                                                                                                                               Attn: Richard Levin, Esq.
Counsel to Mckesson Corporation, on Behalf of itself and Certain Corporate                                                     919 Third Avenue
Affiliates                                                                       Jenner & Block, LLP                           New York NY 10022                                                              rlevin@jenner.com            Email
                                                                                                                               Attn: Gregory P. Joseph, Mara Leventhal, Douglas J. Pepe, Peter R. Jerdee, &   mleventhal@jha.com
                                                                                                                               Christopher J. Stanley                                                         dpepe@jha.com
                                                                                                                               485 Lexington Avenue                                                           pjerdee@jha.com
Counsel to Dr. Richard Sackler, Jonathan Sackler, David Sackler, and Beverly                                                   30th Floor                                                                     cstanley@jha.com
Sackler                                                                          Joseph Hage Aaronson LLC                      New York NY 10017                                                              gjoseph@jha.com              Email
                                                                                                                               Attn: Jenny R. Kasen, Esq.
                                                                                                                               Society Hill Office Park
                                                                                                                               1874 E. Marlton Pike, Suite 3
Counsel to Fredrick Hill                                                         Kasen & Kasen, P.C.                           Cherry Hill NJ 08003                                                           jkasen@kasenlaw.com          Email
                                                                                                                               Attn: Seth A. Meyer
                                                                                                                               150 N. Riverside Plaza, Suite 4270
Counsel to the State of Arizona                                                  Keller Lenkner LLC                            Chicago IL 60606                                                               sam@kellerlenkner.com        Email
                                                                                                                               Attn: Matthew J. Gold and Robert M. Tuchman
                                                                                                                               551 Fifth Avenue, 18th Floor                                                   mgold@kkwc.com
Counsel to State of Washington                                                   Kleinberg, Kaplan, Wolff & Cohen, P.C.        New York NY 10176                                                              rtuchman@kkwc.com            Email
                                                                                                                               Attn: Kenneth Eckstein and Rachael Ringer
Counsel to Ad Hoc Committee of Governmental and other Contingent Litigation                                                    1177 Avenue of the Americas                                                    keckstein@kramerlevin.com
Claimants                                                                        Kramer Levin Naftalis & Frankel               New York NY 10036                                                              rringer@kramerlevin.com      Email
                                                                                                                               Attn: Vadim J. Rubinstein, Esq
                                                                                                                               345 Park Avenue
Counsel to Counsel to Nevada Counties and Municipalities                         Loeb & Loeb LLP                               New York NY 10154                                                              vrubinstein@loeb.com         Email
                                                                                                                               Attn: Michael Luskin and Richard Stern
                                                                                                                               Eleven Times Square                                                            luskin@lsellp.com
Counsel to Old Republic Insurance Company and its affiliated entities            Luskin, Stern & Eisler LLP                    New York NY 10036                                                              stern@lsellp.com             Email
                                                                                                                               Attn: Darlene M. Nowak, Esq., Robert M. Barnes, Esq.
                                                                                                                               One Oxford Centre
                                                                                                                               301 Grant Street, 35th Floor                                                   nowak@marcus-shapira.com
Counsel to Giant Eagle, Inc.                                                     Marcus & Shapira LLP                          Pittsburgh PA 15219                                                            rbarnes@marcus-shapira.com   Email
                                                                                                                               Attn: Gary D. Bressler, Esquire
                                                                                 McElroy, Deutsch, Mulvaney & Carpenter,       1617 John F. Kennedy Blvd., Ste. 1500
Counsel to Westchester Fire Insurance Company                                    LLP                                           Philadelphia PA 19103                                                          gbressler@mdmc-law.com       Email
                                                                                                                               Attn: Michael Morano, Esquire, Nicole Leonard, Esquire
                                                                                 McElroy, Deutsch, Mulvaney & Carpenter,       225 Liberty Street, 36th Fl.                                                   mmorano@mdmc-law.com
Counsel to Westchester Fire Insurance Company                                    LLP                                           New York NY 10281                                                              nleonard@mdmc-law.com        Email
                                                                                                                               Attn: Gerard Uzzi, Esq., Eric Stodola, Esq., & Alex Lees, Esq.                 guzzi@milbank.com
Counsel to Dr. Richard Sackler, Jonathan Sackler, David Sackler, and Beverly                                                   55 Hudson Yards                                                                estodola@milbank.com
Sackler                                                                          Milbank LLP                                   New York NY 10001                                                              alees@milbank.com            Email
                                                                                                                               Attn: Steven A. Ginther - Special Assistant AG
                                                                                                                               301 W. High Street, Room 670
                                                                                                                               P.O. Box 475
Counsel to The Missouri Department of Revenue                                       Missouri Department of Revenue             Jefferson City MO 65105-0475                                                   sdnyecf@dor.mo.gov           Email
Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu, Amel Eiland, Nadja
Streiter, Michael Konig, Eli Medina, Barbara Rivers, Marketing Services of Indiana,
Inc., Glenn Golden, Gretta Golden, Michael Christy, Edward Grace, Debra Dawsey,
Darcy Sherman, Kimberly Brand, Lou Sardella, Michael Klodzinski, Kevin Wilk,
Heather Enders, Jason Reynolds, MSI Corporation, Deborah Green-Kuchta, W.                                                      Attn: James Young
Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R. Schneider, and the                                                        76 South Laura Street, Suite 1100
Putative Classes                                                                    Morgan & Morgan                            Jacksonville FL 32202                                                          jyoung@forthepeople.com      Email




          In re: Purdue Pharma L.P., et al.
          Case No. 19-23649 (RDD)                                                                                                     Page 4 of 10
                                                                                        19-23649-rdd       Doc 863   Filed 02/21/20 Entered 02/21/20 18:54:31         Main Document
                                                                                                                                 Pg 8 of 15


                                                                                                                                   Exhibit A
                                                                                                                               Master Service List
                                                                                                                            Served as set forth below


                                   DESCRIPTION                                                      NAME                                                      ADDRESS                                                   EMAIL         METHOD OF SERVICE
Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu, Amel Eiland, Nadja
Streiter, Michael Konig, Eli Medina, Barbara Rivers, Marketing Services of Indiana,
Inc., Glenn Golden, Gretta Golden, Michael Christy, Edward Grace, Debra Dawsey,
Darcy Sherman, Kimberly Brand, Lou Sardella, Michael Klodzinski, Kevin Wilk,
Heather Enders, Jason Reynolds, MSI Corporation, Deborah Green-Kuchta, W.                                                   Attn: Juan R. Martin
Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R. Schneider, and the                                                     201 North Franklin Street, 7th Floor
Putative Classes                                                                    Morgan & Morgan                         Tampa FL 33602                                                           juanmartinez@forthepeople.com   Email
                                                                                                                            Attn: Katherine M. McCraw
                                                                                                                            Assistant Attorney General
                                                                                                                            Post Office Box 629
Counsel for NC DHHS/DHB                                                        N.C. Department of Justice                   Raleigh NC 27602-0629                                                    kmccraw@ncdoj.gov               Email
                                                                                                                            Attn: Karen Cordry
                                                                                                                            1850 M St., NW 12th Floor
State Attorney General                                                         National Association of Attorneys General Washington DC 20036                                                         kcordry@naag.org                Email
                                                                                                                            Attn: Nicolas G. Keller - Assistant Counsel
                                                                               New York State Department of Financial       One State Street
Counsel to New York State Department of Financial Services                     Services                                     New York NY 10004                                                        nicolas.keller@dfs.ny.gov       Email
                                                                                                                            Attn: Heather M. Crockett, Amanda K. Quick, Curtis T. Hill Jr.
                                                                                                                            302 West Washington Street
                                                                                                                            Indiana Govt. Center South, 5th Floor
Counsel to State of Indiana                                                    Office of the Indiana Attorney General       Indianapolis IN 46204-2770                                               Heather.Crockett@atg.in.gov     Email
                                                                                                                            Attn: Lara J. Fogel, Deputy AG
                                                                                                                            124 Halsey Street, 5th Floor
                                                                               Office of the New Jersey State Attorney      P.O. Box 45029-5029
State Attorney General                                                         General                                      Newark NJ 07101                                                          lara.fogel@law.njoag.gov        Email
                                                                                                                            Attn: David E. Nachman
                                                                                                                            Executive Division
                                                                               Office of the New York State Attorney        28 Liberty Street
Counsel to Opioids and Impact Litigation                                       General                                      New York NY 10005                                                        David.Nachman@ag.ny.gov         Email
                                                                                                                            Attn: Kathryn J. Blake, Assistant AG
                                                                                                                            Section Chief, General Recoveries Bureau
                                                                               Office of the New York State Attorney        The Capitol
State Attorney General                                                         General                                      Albany NY 12224-0341                                                     Kathryn.Blake@ag.ny.gov         Email
                                                                                                                            Attn: Muhammad Umair Khan
                                                                               Office of the New York State Attorney        28 Liberty Street
State Attorney General, Counsel to Counsel for Opioids and Impact Litigation   General                                      New York NY 10005                                                        Umair.Khan@ag.ny.gov            Email
                                                                                                                            Attn: Annemarie B. Mathews - Assistant AG
                                                                               Office of the South Carolina Attorney        P.O. Box 11549
Counsel to the State of South Carolina                                         General                                      Columbia SC 29211-1549                                                   amathews@scag.gov               Email
                                                                                                                            Attn: Jared Q. Libet - Assistant Deputy AG
                                                                               Office of the South Carolina Attorney        P.O. Box 11549
Counsel to the State of South Carolina                                         General                                      Columbia SC 29211-1549                                                   jlibet@scag.gov                 Email
                                                                                                                            Attn: Denise S. Mondell, Assistant AG
                                                                               Office of the State of Connecticut Attorney 55 Elm Street, P.O. Box 120
State Attorney General                                                         General                                      Hartford CT 06141-0120                                                   Denise.Mondell@ct.gov           Email
                                                                                                                            Attn: Brett T. DeLange - Deputy AG Chief, Consumer Protection Division
                                                                                                                            Office of the AG
                                                                               Office of the State of Idaho Attorney        P. O. Box 83720
State Attorney General                                                         General                                      Boise ID 83720-0010                                                      brett.delange@ag.idaho.gov      Email
                                                                                                                            Attn: William R. Pearson - Assistant AG
                                                                                                                            Hoover Building, 2nd Floor
                                                                                                                            1305 E. Walnut Street
State Attorney General                                                         Office of the State of Iowa Attorney General Des Moines IA 50312                                                      william.pearson@ag.iowa.gov     Email




          In re: Purdue Pharma L.P., et al.
          Case No. 19-23649 (RDD)                                                                                                 Page 5 of 10
                                                                     19-23649-rdd       Doc 863    Filed 02/21/20 Entered 02/21/20 18:54:31        Main Document
                                                                                                               Pg 9 of 15


                                                                                                                Exhibit A
                                                                                                            Master Service List
                                                                                                         Served as set forth below


                                        DESCRIPTION                             NAME                                                          ADDRESS                                EMAIL                  METHOD OF SERVICE
                                                                                                        Attn: Jill S. Abrams
                                                                                                        Vermont Attorney General's Office
                                                             Office of the State of Vermont Attorney    109 State Street
State Attorney General                                       General                                    Montpelier VT 05403                                        Jill.abrams@vermont.gov                 Email
                                                                                                        Attn: Paul Schwartzberg
                                                                                                        U.S. Federal Office Building
                                                                                                        201 Varick Street, Suite 1006
Office of The United States Trustee                          Office of The United States Trustee        New York NY 10014                                          paul.schwartzberg@usdoj.gov             Email
                                                                                                        Attn: Alison L. Archer, Assistant AG
                                                                                                        Ohio AG’s Office
                                                                                                        615 W. Superior Avenue, 11th Floor
Counsel to Ohio Attorney General                             Ohio Attorney General                      Cleveland OH 44113                                         Alison.Archer@ohioattorneygeneral.gov   Email
                                                                                                        Attn: Patricia D. Lazich, Assistant AG
                                                                                                        Ohio AG’s Office
                                                                                                        615 W. Superior Avenue, 11th Floor
Counsel to Ohio Attorney General                             Ohio Attorney General                      Cleveland OH 44113                                         Trish.Lazich@ohioattorneygeneral.gov    Email
                                                                                                        Attn: Melanie L. Cyganowski, Esq. & Jennifer S. Feeney
                                                                                                        230 Park Avenue                                            mcyganowski@otterbourg.com
Counsel to the State of Texas                                Otterbourg P.C.                            New York NY 10169                                          jfeeney@otterbourg.com                  Email
                                                                                                        Attn: Melissa L. Van Eck - Senior Deputy AG
                                                                                                        Strawberry Square, 15th Floor
Counsel to Commonwealth of Pennsylvania                      Pennsylvania Office of Attorney General    Harrisburg PA 17120                                        mvaneck@attorneygeneral.gov             Email
                                                                                                        Attn: Andrew M. Troop and Andrew V. Alfano
                                                                                                        31 West 52nd Street                                        andrew.troop@pillsburylaw.com
Counsel to the Ad Hoc Group of Non-Consenting States         Pillsbury Winthrop Shaw Pittman LLP        New York NY 10019                                          andrew.alfano@pillsburylaw.com          Email
                                                                                                        Attn: Jason S. Sharp
                                                                                                        2 Houston Center
                                                                                                        909 Fannin, Suite 2000
Counsel to the Ad Hoc Group of Non-Consenting States         Pillsbury Winthrop Shaw Pittman LLP        Houston TX 77010                                           jason.sharp@pillsburylaw.com            Email
                                                                                                        Attn: President or General Counsel
                                                                                                        One Stamford Forum, 201 Tresser Boulevard
Debtors                                                      Purdue Pharma L.P.                         Stamford CT 06901                                          Jon.Lowne@pharma.com                    Email
                                                                                                        Attn: Mark D. Fischer
                                                                                                        1 Eden Parkway
Counsel to Blue Cross Blue Shield Association                RAWLINGS & ASSOCIATES                      La Grange KY 40031                                         mdf@rawlingsandassociates.com           Email
                                                                                                        Attn: Christopher A. Lynch
                                                                                                        599 Lexington Avenue
Counsel to AmerisourceBergen Drug Corporation                Reed Smith LLP                             New York NY 10022-7650                                     clynch@reedsmith.com                    Email
                                                                                                        Attn: Claudia Z. Springer
                                                                                                        Three Logan Square
                                                                                                        1717 Arch Street, Suite 3100
Counsel to AmerisourceBergen Drug Corporation                Reed Smith LLP                             Philadelphia PA 19103                                      cspringer@reedsmith.com                 Email
                                                                                                        c/o Legal Mail Department
                                                                                                        50 Overlook Drive
                                                                                                        KQ7780
Interested Party                                             Ronald George Dandar                       Labelle PA 15450                                                                                   First Class Mail
                                                                                                        Attn: Kristine Manoukian, James T. Bentley
                                                                                                        919 Third Avenue                                           Kristine.Manoukian@srz.com
Counsel to the Ad Hoc Group of Hospitals                     Schulte Roth & Zabel LLP                   New York NY 10022                                          James.Bentley@srz.com                   Email
                                                                                                        Attn: Beth Kaswan and Judith S. Scolnick
                                                                                                        The Helmsley Building
                                                                                                        230 Park Avenue, 17th Floor                                bkaswan@scott-scott.com
Counsel to Consortium of Some Massachusetts Municipalities   Scott+Scott Attorneys at Law LLP           New York NY 10169                                          jscolnick@scott-scott.com               Email
                                                                                                        Attn: Eric S. Goldstein                                    egoldstein@goodwin.com
                                                                                                        One Constitution Plaza                                     bankruptcy@goodwin.com
Counsel to United HealthCare Services, Inc.                  Shipman & Goodwin LLP                      Hartford CT 06103-1919                                     bankruptcyparalegal@goodwin.com         Email




          In re: Purdue Pharma L.P., et al.
          Case No. 19-23649 (RDD)                                                                              Page 6 of 10
                                                              19-23649-rdd      Doc 863      Filed 02/21/20 Entered 02/21/20 18:54:31       Main Document
                                                                                                         Pg 10 of 15


                                                                                                          Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below


                                       DESCRIPTION                      NAME                                                           ADDRESS                                EMAIL            METHOD OF SERVICE
                                                                                                  Attn: Elisha D. Graff, Jamie J. Fell
                                                                                                  425 Lexington Avenue                                      jamie.fell@stblaw.com
Counsel to PJT Partners LP                           Simpson Thacher & Bartlett LLP               New York NY 10017                                         egraff@stblaw.com                 Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  P.O. Box 300152
State Attorney General                               State of Alabama Attorney General            Montgomery AL 36130-0152                                                                    First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  P.O. Box 110300
State Attorney General                               State of Alaska Attorney General             Juneau AK 99811-0300                                      attorney.general@alaska.gov       Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  2005 N Central Ave
State Attorney General                               State of Arizona Attorney General            Phoenix AZ 85004-2926                                     aginfo@azag.gov                   Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  323 Center St.
                                                                                                  Suite 200
State Attorney General                               State of Arkansas Attorney General           Little Rock AR 72201-2610                                 oag@ArkansasAG.gov                Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  P.O. Box 944255
State Attorney General                               State of California Attorney General         Sacramento CA 94244-2550                                  bankruptcy@coag.gov               Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Ralph L. Carr Colorado Judicial Center
                                                                                                  1300 Broadway, 10th Floor
State Attorney General                               State of Colorado Attorney General           Denver CO 80203                                                                             First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  55 Elm St.
State Attorney General                               State of Connecticut Attorney General        Hartford CT 06106                                         attorney.general@po.state.ct.us   Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Carvel State Office Bldg.
                                                                                                  820 N. French St.
State Attorney General                               State of Delaware Attorney General           Wilmington DE 19801                                       Attorney.General@state.DE.US      Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  The Capitol, PL 01
State Attorney General                               State of Florida Attorney General            Tallahassee  FL 32399-1050
                                                                                                  Attn: Bankruptcy  Department                                                                First Class Mail
State Attorney General                               State of Georgia Attorney General            40 Capital Square, SW                                                                       First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  425 Queen St.
State Attorney General                               State of Hawaii Attorney General             Honolulu HI 96813                                         hawaiiag@hawaii.gov               Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  700 W. Jefferson Street
                                                                                                  P.O. Box 83720
State Attorney General                               State of Idaho Attorney General              Boise ID 83720-1000                                                                         First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  100 West Randolph Street
State Attorney General                               State of Illinois Attorney General           Chicago IL 60601                                          webmaster@atg.state.il.us         Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Indiana Government Center South
                                                                                                  302 W. Washington St., 5th Floor
State Attorney General                               State of Indiana Attorney General            Indianapolis IN 46204                                                                       First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  1305 E. Walnut Street
State Attorney General                               State of Iowa Attorney General               Des Moines IA 50319                                                                         First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  120 SW 10th Ave., 2nd Floor
State Attorney General                               State of Kansas Attorney General             Topeka KS 66612-1597                                                                        First Class Mail




         In re: Purdue Pharma L.P., et al.
         Case No. 19-23649 (RDD)                                                                         Page 7 of 10
                                                             19-23649-rdd      Doc 863       Filed 02/21/20 Entered 02/21/20 18:54:31      Main Document
                                                                                                         Pg 11 of 15


                                                                                                          Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below


                                       DESCRIPTION                      NAME                                                          ADDRESS                                EMAIL               METHOD OF SERVICE
                                                                                                  Attn: Bankruptcy Department
                                                                                                  700 Capitol Avenue, Suite 118
State Attorney General                               State of Kentucky Attorney General           Frankfort KY 40601                                                                            First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  P.O. Box 94095
State Attorney General                               State of Louisiana Attorney General          Baton Rouge LA 70804-4095                                ConsumerInfo@ag.state.la.us          Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  6 State House Station
State Attorney General                               State of Maine Attorney General              Augusta ME 04333                                         consumer.mediation@maine.gov         Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  200 St. Paul Place
State Attorney General                               State of Maryland Attorney General           Baltimore MD 21202-2202                                  oag@oag.state.md.us                  Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  One Ashburton Place
State Attorney General                               State of Massachusetts Attorney General      Boston MA 02108-1698                                     ago@state.ma.us                      Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  G. Mennen Williams Building, 7th Floor
                                                                                                  525 W. Ottawa St., P.O. Box 30212
State Attorney General                               State of Michigan Attorney General           Lansing MI 48909-0212                                    miag@michigan.gov                    Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  1400 Bremer Tower
                                                                                                  445 Minnesota Street
State Attorney General                               State of Minnesota Attorney General          St. Paul MN 55101-2131                                   Attorney.General@ag.state.mn.us      Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Walter Sillers Building
                                                                                                  550 High Street, Suite 1200, P.O. Box 220
State Attorney General                               State of Mississippi Attorney General        Jackson MS 39201                                                                              First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Supreme Court Building
                                                                                                  207 W. High St.
State Attorney General                               State of Missouri Attorney General           Jefferson City MO 65102                                  attorney.general@ago.mo.gov          Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  215 N Sanders, Third Floor
                                                                                                  P.O. BOX 201401
State Attorney General                               State of Montana Attorney General            Helena MT 59620-1401                                     contactdoj@mt.gov                    Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  2115 State Capitol
                                                                                                  2nd Fl, Rm 2115
State Attorney General                               State of Nebraska Attorney General           Lincoln NE 68509-8920                                    ago.info.help@nebraska.gov           Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  100 North Carson Street
State Attorney General                               State of Nevada Attorney General             Carson City NV 89701                                                                          First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  33 Capitol St.
State Attorney General                               State of New Hampshire Attorney General      Concord NH 03301                                         attorneygeneral@doj.nh.gov           Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  RJ Hughes Justice Complex
                                                                                                  25 Market Street, P.O. Box 080
State Attorney General                               State of New Jersey Attorney General         Trenton NJ 08625-0080                                    askconsumeraffairs@lps.state.nj.us   Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  P.O. Drawer 1508
State Attorney General                               State of New Mexico Attorney General         Santa Fe NM 87504-1508                                                                        First Class Mail
                                                                                                  Attn: Louis J. Testa
                                                                                                  Bankruptcy Litigation Unit
                                                                                                  The Capitol
State Attorney General                               State of New York Attorney General           Albany NY 12224-0341                                     Louis.Testa@ag.ny.gov                Email




         In re: Purdue Pharma L.P., et al.
         Case No. 19-23649 (RDD)                                                                         Page 8 of 10
                                                              19-23649-rdd      Doc 863     Filed 02/21/20 Entered 02/21/20 18:54:31     Main Document
                                                                                                        Pg 12 of 15


                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below


                                        DESCRIPTION                      NAME                                                       ADDRESS                                  EMAIL             METHOD OF SERVICE
                                                                                                 Attn: Jessica Sutton
                                                                                                 9001 Mail Service Center
State Attorney General                                State of North Carolina Attorney General   Raleigh NC 27699-9001                                   jsutton2@ncdoj.gov                   Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 State Capitol
                                                                                                 600 E Boulevard Ave Dept 125
State Attorney General                                State of North Dakota Attorney General     Bismarck ND 58505-0040                                  ndag@nd.gov                          Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 30 E. Broad St., 14th Floor
State Attorney General                                State of Ohio Attorney General             Columbus OH 43215                                                                            First Class Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 313 NE 21st Street
State Attorney General                                State of Oklahoma Attorney General         Oklahoma City OK 73105                                                                       First Class Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 1162 Court Street NE
State Attorney General                                State of Oregon Attorney General           Salem OR 97301                                          consumer.hotline@doj.state.or.us     Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 Strawberry Square
                                                                                                 16th Floor
State Attorney General                                State of Pennsylvania Attorney General     Harrisburg PA 17120                                                                          First Class Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 150 South Main Street
State Attorney General                                State of Rhode Island Attorney General     Providence RI 02903                                                                          First Class Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 P.O. Box 11549
State Attorney General                                State of South Carolina Attorney General   Columbia SC 29211-1549                                                                       First Class Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 1302 East Highway 14
                                                                                                 Suite 1
State Attorney General                                State of South Dakota Attorney General     Pierre SD 57501-8501                                    consumerhelp@state.sd.us             Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 P.O. Box 20207
State Attorney General                                State of Tennessee Attorney General        Nashville TN 37202-0207                                 reg.boards@tn.gov                    Email
                                                                                                 Attn: Paul L. Singer, Esq.
                                                                                                 Chief, Consumer Protection Division MC 009
                                                                                                 P.O. Box 12548
Counsel to the State of Texas                         State of Texas                             Austin TX 78711-2548                                    paul.singer@oag.texas.gov            Email
                                                                                                 Attn: Rachel R. Obaldo, Esq.
                                                                                                 Bankruptcy & Collections Division MC 008
                                                                                                 P.O. Box 12548
Counsel to the State of Texas                         State of Texas                             Austin TX 78711-2548                                    bk-robaldo@oag.texas.gov             Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 Capitol Station
                                                                                                 P.O. Box 12548
State Attorney General                                State of Texas Attorney General            Austin TX 78711-2548                                    public.information@oag.state.tx.us   Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 P.O. Box 142320
State Attorney General                                State of Utah Attorney General             Salt Lake City UT 84114-2320                            uag@utah.gov                         Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 109 State St.
State Attorney General                                State of Vermont Attorney General          Montpelier VT 05609-1001                                ago.info@vermont.gov                 Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 900 East Main Street
State Attorney General                                State of Virginia Attorney General         Richmond VA 23219                                       mailoag@oag.state.va.us              Email




          In re: Purdue Pharma L.P., et al.
          Case No. 19-23649 (RDD)                                                                       Page 9 of 10
                                                                                          19-23649-rdd        Doc 863    Filed 02/21/20 Entered 02/21/20 18:54:31         Main Document
                                                                                                                                     Pg 13 of 15


                                                                                                                                      Exhibit A
                                                                                                                                  Master Service List
                                                                                                                               Served as set forth below


                                        DESCRIPTION                                                    NAME                                                       ADDRESS                                                           EMAIL           METHOD OF SERVICE
                                                                                                                              Attn: Bankruptcy Department
                                                                                                                              1125 Washington St. SE
                                                                                                                              P.O. Box 40100
State Attorney General                                                            State of Washington Attorney General        Olympia WA 98504-0100                                                                emailago@atg.wa.gov             Email
                                                                                                                              Attn: Abby Cunningham, Assistant AG for West Virginia
                                                                                                                              State Capitol Bldg 1 Room E 26
State Attorney General                                                            State of West Virginia Attorney General     Charleston WV 25305                                                                  Abby.G.Cunningham@wvago.gov     Email
                                                                                                                              Attn: Bankruptcy Department
                                                                                                                              Wisconsin Department of Justice
                                                                                                                              State Capitol, Room 114 East, P.O. Box 7857
State Attorney General                                                            State of Wisconsin Attorney General         Madison WI 53707-7857                                                                                                First Class Mail
                                                                                                                              Attn: Bankruptcy Department
                                                                                                                              123 Capitol Building
                                                                                                                              200 W. 24th Street
State Attorney General                                                              State of Wyoming Attorney General         Cheyenne WY 82002                                                                                                    First Class Mail
Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu, Amel Eiland, Nadja
Streiter, Michael Konig, Eli Medina, Barbara Rivers, Marketing Services of Indiana,
Inc., Glenn Golden, Gretta Golden, Michael Christy, Edward Grace, Debra Dawsey,
Darcy Sherman, Kimberly Brand, Lou Sardella, Michael Klodzinski, Kevin Wilk,
Heather Enders, Jason Reynolds, MSI Corporation, Deborah Green-Kuchta, W.                                                     Attn: Nicholas F. Kajon and Constantine D. Pourakis
Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R. Schneider, and the                                                       485 Madison Avenue, 20th Floor                                                       nfk@stevenslee.com
Putative Classes                                                                    Stevens & Lee, P.C.                       New York NY 10022                                                                    cp@stevenslee.com               Email
                                                                                                                              Attn: Sander L. Esserman and Peter C. D’Apice
Counsel to Certain Native American Tribes, Health Organizations, Municipalities   Stutzman, Bromberg, Esserman & Plifka, a    2323 Bryan Street, Suite 2200                                                        esserman@sbep-law.com
and Unions                                                                        Professional Corporation                    Dallas TX 75201                                                                      dapice@sbep-law.com             Email
                                                                                                                              Attn: Scott S. Markowitz, Esq., Rocco A. Cavaliere, Esq., & Michael Z. Brownstein,
                                                                                                                              Esq.                                                                                 smarkowitz@tarterkrinsky.com
                                                                                                                              1350 Broadway, 11th Floor                                                            rcavaliere@tarterkrinsky.com
Counsel to the Ad Hoc Committee of NAS Babies                                     Tarter Krinsky & Drogin LLP                 New York NY 10018                                                                    mbrownstein@tarterkrinsky.com   Email
State of Tennessee                                                                Tennessee Attorney General’s Office         Attn: Marvin Clements, Bankruptcy Division                                           Marvin.Clements@ag.tn.gov       Email
                                                                                                                              Attn: Jordan S. Blask, Esq.
                                                                                                                              1500 One PPG Place
Counsel to Thermo Fisher Scientific                                               Tucker Arensberg, P.C.                      Pittsburgh PA 15222                                                                  jblask@tuckerlaw.com            Email
                                                                                                                              Attn: President or General Counsel
                                                                                                                              1310 Madrid Street
Top 3 Largest Secured Creditor                                                    U.S. Bank Equipment Finance                 Marshall MN 56258                                                                                                    First Class Mail
                                                                                                                              Attn: Legal Department
                                                                                                                              950 Pennsylvania Avenue, NW
United States Department of Justice                                               U.S. Department of Justice                  Washington DC 20530-0001                                                                                             First Class Mail
                                                                                                                              Attn: U.S. Attorney
                                                                                                                              300 Quarropas Street, Room 248
United States Attorney’s Office for the Southern District of New York             United States Attorney's Office             White Plains NY 10601-4150                                                                                           First Class Mail
                                                                                                                              Attn: Thomas W. Waldrep, Jr., James C. Lanik, Jennifer B. Lyday                      twaldrep@waldrepllp.com
                                                                                                                              101 S. Stratford Road, Suite 210                                                     jlyday@waldrepllp.com
Counsel to the State of North Carolina                                            Waldrep LLP                                 Winston-Salem NC 27104                                                               jlanik@waldrepllp.com           Email
                                                                                                                              Attn: Bankruptcy Department
                                                                                                                              441 4th Street, NW
State Attorney General                                                            Washington DC Attorney General              Washington DC 20001                                                                                                  First Class Mail
                                                                                                                              Attn: Eric J. Snyder
                                                                                                                              1515 Broadway, 43rd Floor
Counsel to the State of Alabama                                                   Wilk Auslander LLP                          New York NY 10036                                                                    esnyder@wilkauslander.com       Email




          In re: Purdue Pharma L.P., et al.
          Case No. 19-23649 (RDD)                                                                                                    Page 10 of 10
19-23649-rdd   Doc 863   Filed 02/21/20 Entered 02/21/20 18:54:31   Main Document
                                     Pg 14 of 15



                                    Exhibit B
                                                                19-23649-rdd        Doc 863   Filed 02/21/20 Entered 02/21/20 18:54:31                  Main Document
                                                                                                          Pg 15 of 15

                                                                                                               Exhibit B
                                                                                                      Notice Parties Service List
                                                                                                      Served as set forth below


MMLID                    NAME                                    ADDRESS 1                       ADDRESS 2                       ADDRESS 3          CITY        STATE     ZIP                  EMAIL          METHOD OF SERVICE
7593701 Chadbourne & Parke LLP                     Attn: H. Hedley Stothers, Esq.       30 Rockefeller Plaza                                    New York       NY     10112                                  First Class Mail
                                                                                                                                                                                                             First Class Mail and
7076851 CHADBOURNE & PARKE LLP                     1301 AVENUE OF THE AMERICAS                                                                  NEW YORK       NY     10019        IVALERIO@CHADBOURNE.COM   Email
7081406 One Stamford Realty L.P.                   One Stamford Forum                   201 Tresser Boulevard                                   Stamford       CT     06901                                  First Class Mail
7081404 Pharmaceutical Research Associates, Inc.   One Stamford Forum                   201 Tresser Boulevard                                   Stamford       CT     06901                                  First Class Mail

7588219 Pharmaceutical Research Associates, Inc.   Attn: General Counsel                2400 Old Ivy Road                                       Charlottesville VA    22903                                  First Class Mail
7589594 Pharmaceutical Research Associates, Inc.   One Stamford Forum                   201 Tresser Blvd                                        Stamford        CT    06901                                  First Class Mail
7588220 Pharmaceutical Research Associates, Inc.   Attn: General Counsel                4130 Park Lake Avenue                Suite 400          Releigh         NC    27612                                  First Class Mail
                                                                                                                             1000 Harbor
                                                                                                                             Boulevard, Fifth
7588477 UBS AG                                     Corporate Real Estate                UBS Financial Services Inc.          Floor              Weehawken      NJ     07086                                  First Class Mail
7074724 UBS AG STAMFORD                            677 WASHINGTON BLVD                                                                          STAMFORD       CT     06901-3707                             First Class Mail
                                                                                                                                                                                                             First Class Mail and
7092564 UBS Financial Services Inc.                Client Relations                     P.O. Box 766                                            Union City     NJ     07087        onlineservices@ubs.com    Email
                                                                                        1000 Harbor Boulevard, Fifth
7588478 UBS Financial Services Inc.                Corporate Real Estate                Floor                                                   Weehawken      NJ     07086                                  First Class Mail




       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                                                 Page 1 of 1
